Name: Commission Regulation (EEC) No 2276/79 of 16 October 1979 laying down detailed rules for the drawing-up of a register of olive cultivation in the Member States producing olive oil
 Type: Regulation
 Subject Matter: production;  economic policy;  processed agricultural produce
 Date Published: nan

 18 . 10 . 79 Official Journal of the European Communities No L 262/ 11 COMMISSION REGULATION (EEC) No 2276179 of 16 October 1979 laying down detailed rules for the drawing-up of a register of olive cultivation in the Member States producing olive oil HAS ADOPTED THIS REGULATION : Article 1 1 . The intervention agencies of the Member States producing olive oil shall be responsible for drawing up, in accordance with this Regulation, a register of olive cultivation to cover all olive-growing holdings within their territory. 2 . For the purposes of this Regulation, 'olive ­ growing holding' shall mean any holding of which the surface is wholly or partly planted with olive trees. Article 2 As regards Italian territory, the information referred to in Article 1 (2) (a) of Regulation (EEC) No 154/75 shall be obtained using the methods set out in Annex I. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 154/75 of 21 January 1975 on the establishment of a register of olive cultivation in the Member States producing olive oil (*), and in particular Article 5 thereof, Whereas the drawing-up of a register of olive cultiva ­ tion in the producer Member States is intended in particular to improve the functioning of the Commu ­ nity system of aid for olive oil production ; whereas it therefore appears appropriate to provide that the agen ­ cies which manage the aforesaid system of aid should be responsible for drawing up such register ; Whereas the pilot study of the different methods which could be used to obtain the information referred to in Article 1 (2) (a) of Regulation (EEC) No 154/75 has shown that aerial photography of the olive cultivating zones is the method which ensures the greatest degree of precision in compiling the aforesaid information ; Whereas taking into account the characteristics of olive cultivation in France, the information relating to French territory should be collected by counting on the ground the number of olive trees in each parcel ; whereas the possibility of using this method should likewise be provided for in the Italian zones where there is a low density of olive cultivation ; Whereas the pilot study carried out by the Commis ­ sion has shown that the most appropriate method for obtaining the information referred to in Article 1 (2) (b) of Regulation (EEC) No 154/75 is to use certain details shown on the cultivation declaration to be submitted by olive growers in order that the producer aid may be granted, and to collect, on the spot, the other details required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, Article 3 1 . The competent Italian authorities may decide not to carry out aerial photography in zones which, in the zoning operations referred to in Annex I, reveal a low density of olive cultivation . 2. If paragraph 1 is applied, the Italian authorities shall inform the Commission of the zones which are not included . Article 4 1 . As regards French territory, the information referred to in Article 1 (2) (a) of Regulation (EEC) No 154/75 shall be obtained in particular by :  checking the area of each parcel , and  counting the number of olive trees in each parcel . 2 . The method set out in paragraph 1 , supple ­ mented, where appropriate, by other information which the Member State concerned might need, shall also apply in the olive-growing regions in Italy not covered by aerial photography pursuant to Article 3 .( i ) OJ No L 19 , 24 . 1 . 1975 , p . 1 . No L 262/ 12 Official Journal of the European Communities 18 . 10 . 79 Article 5 in each parcel given as a result of the application of the methods set out in Articles 2 and 4. Where the information disagrees, the agency respon ­ sible for drawing up the register of olive cultivation shall determine, if appropriate following an on the spot check, the area and the number of olive trees to be used for the parcel in question . 1 . The information referred to in Article 1 (2) (b) of Regulation (EEC) No 154/75 shall be obtained using the method given below. 2. Such method shall consist for each parcel of collecting, on the spot, the information indicated in Annex II. Article 7 Article 6 At the beginning of each quarter, the producer Member States shall inform the Commission of the work carried out in the previous quarter in accordance with Article 2. As soon as the register of olive cultivation is completed, the producer Member State shall forward the results to the Commission . The information given in the declaration to be submitted by olive oil producers in order to establish their production potential , supplemented as appro ­ priate at the request of the Member State concerned, shall be compared with the information on the area used for olive-growing and the number of olive trees This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 1979. For the Commission Finn GUNDELACH Vice-President 18 . 10 . 79 Official Journal of the European Communities No L 262/ 13 ANNEX I Methods for obtaining the data referred to in Article 1 (2) (a) of Regulation (EEC) No 154/75 (a) Preliminary operations, in particular :  zoning of the olive-growing regions in order to obtain zones with homogeneous geo ­ pedological, morphological and agronomic conditions,  collection, preparation and harmonization of cadastral maps,  preliminary observations on the ground in order to gather the data required for the operations specified in (f). (b) ' Organization and preparation of the whole aerial and ground survey by reference to the suitability of the various methods of data collection and analysis to the particular character of each zone . (c) Subject to the provisions of Article 3 , aerial photography in black and white of all olive-growing zones on a scale 1 : 8 000 and 1:10 000 . (d) Infra-red aerial photography of olive-growing zones with a low gradient, on the same scale . (e) Construction of orthophotos with, superimposed, the cadastral boundaries determined in accor ­ dance with the second indent of point (a), corrected where they do not correspond to natural boundaries . (f)  Manual interpretation of the black and white and infra-red photographs according to keys based on the morphology, texture, structure, density, tonality and physical features of each zone, and/or automatic interpretation of the infra-red photographs by means of digitalization of the three colour components of each photograph and spectral classification , choosing the method or methods most appropriate to the conditions.  Checking the area of the parcels and counting of the olive trees identified during the inter ­ pretation of the photographs. (g) Checking of the results on the ground, where anomalies or difficulties arise during the operations referred to under (e) and (f). (h) Presentation of the results in the form of tables and thematic plans in respect of each commune. No L 262/14 Official Journal of the European Communities 18. 10. 79 ANNEX II PART 1  Characteristics of the parcel 1 . Identification of the parcel 1.1 . Region I I I 1.2. Commune I I 1.3 . Sheet 11111 1.4. Map 1 1 1  1.5. Parcel I I I 1 1.6 . Parcel number 1.7. Area photographed I 11 .1 I I 1 Particulars recorded Area 1 I I I 2 .2. Number of olive trees L Altimetric zone2.4.Number of trees per ha 1 I 1 Lie of the land Flat 2. 2. 1 . 2.3 . 3 . 3.1 . 3.2. 3.3 . 3.4. 4. 4.1 . 4.2. 5. 5.1 . 5.2. 5.3 . Gentle slopes Steep slopes Terraced Mechanization Can be mechanized Cannot be mechanized  ¡  ¡  ¡  ¡  ¡  ¡  ¡  ¡  ¡ Irrigation Irrigated at present Can be irrigated Cannot be irrigated in the foreseeable future PART 2  Characteristics of the olive plantation 6. Type of cultivation 6.1 . Specialized only [ 6.2. Cultivation associated with other trees [ 6.3 . Cultivation associated with meadow I I 6.4. Cultivation can be associated ' 1 1 6.5 . Associated crops ( Name Code I I 18. 10. 79 Official Journal of the European Communities No L 262/15 7. Main varieties Name As a percentageof total area Olives for oil  ¡  ¡  ¡  ¡  ¡ Table olives  ¡  ¡  ¡  ¡  ¡ Total 100 8 . Tree forms 8.1 . Traditional methods of cultivation As a percentage of total area 8.1.1 . Globular  ¡  ¡  ¡  ¡  ¡ 8.1.2. Vase-shaped 8.1.2.1 . Multibranched vase-shaped 8.1.3 . Bush shaped 8.1.4. Natural form Total 100 As a percentage of total area8.2. Modern methods of cultivation 8.2.1 . As a hedge 8.2.2. Cone-shaped 8.2.3 . Bush-shaped 8.2.4. Y-shaped 8.2.5 . Palmette  ¡  ¡  ¡  ¡  ¡ Total 100 As a percentage of total area 9 . Age 9.1 . Traditional methods of cultivation 9.1.1 . Up to 25 years 9.1.2. From 25 to 100 years 9.1.3 . Over 100 years  ¡  ¡  ¡ Total 100 As a percentage of total area9.2. Modern methods of cultivation 9.2.1 . Up to five years 9.2.2. From five to 25 years 9.2.3 . Over 25 years u  ¡  ¡ Total 100 No L 262/16 Official Journal of the European Communities 18 . 10. 79 As a percentage of total area10 . State of cultivation 10.1 . Neglected  ¡ 10.2. Poor  ¡ 10.3 . Good  ¡ 10.4. Excellent  ¡ Total 100 11 . Comments by the official responsible